DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 01 February 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II pertain to inventions that are not distinct with respect to each other, because Applicant argues the presently claimed process is non-obvious and patentable distinct from the teachings and suggestions set forth in Hullmann (“D1”), and that D1 would have guided those skilled in the art to the presently claimed process because D1 would not have provided motivation for putting the hair on curlers after rinsing off the “recuing agent” (reducing agent).  This is not found persuasive because the required technical feature (which is not a special technical feature in light of the teachings of Hullmann) is the combination of a first aqueous composition comprising a reducing agent, a second aqueous composition comprising an alkalizing agent, and a third aqueous composition comprising an oxidizing agent, rather than the process of independent claim 1.  Even so, Hullmann teaches the composition comprising reducing agents may also comprise alkalizing agents (e.g., paragraph [0052]; note Applicant’s examples in the as-filed specification teach alkalizing agents, such as ammonium hydroxide and ammonium bicarbonate, in the .
The requirement is still deemed proper and is therefore made FINAL.

Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 February 2022.

Applicant's election with traverse of the species of thioglycolic acid and/or its salts for the reducing agent; sodium hydroxide for the alkalizing agent; and bromate salt for the oxidizing agent in the reply filed on 01 February 2022 is acknowledged.  The traversal is on the ground(s) that the examination of the full scope of each of the claimed species can be made without occasioning a serious search burden on the Patent Office.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species because at least the following reason(s) apply: The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), wherein the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-14 are examined.


Claim Interpretation
The Examiner notes that, for limitations in independent claim 1 beginning with the term “optionally”, said limitations are construed to mean the limitations are optional and thus, for purposes of prior art, need not be present in the cited prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watatani et al. (“Watatani”, US Patent 5,858,337) in view of Hullmann et al. (“Hullmann”, US 2012/0234339, cited by Applicant in IDS filed 20 May 2020).
Regarding claim 1, Watatani teaches an intermediate treatment composition for permanent wave, comprising at least one carbonate and/or at least one hydrogencarbonate, by which use wave-forming can be enhanced, and damage to the hair can also be prevented (e.g., abstract).  Watatani exemplifies first treating hair with a ‘first-package cold wave composition’ comprising 7% ammonium  thioglycolate (reducing agent) for 20 minutes, followed by treatment with the intermediate composition at a pH 8 (alkalizing agent) for 10 minutes, followed by treatment with a ‘second-package cold wave composition’ comprising 5% sodium bromate (oxidizing agent) for 10 minutes (e.g., Examples).  Regarding the pH of the alkalizing agent, it is noted that, while Watatani exemplifies a pH of 8 (instantly claimed range is pH 8.5-12), it has been held that a prima facie case of obviousness exists where the claimed ranges 
Watatani is silent with respect to rinsing the hair after treatment with the composition comprising reducing agent, and is silent with respect to when to put on and/or take off curlers.
Hullmann is in the same field of compositions for permanent waving/shaping of hair (e.g., abstract) and teaches a process wherein a composition comprising a reducing agent is applied, then rinsed off after process for 1 to 30 min, prior to application of intermediate treatment and/or oxidizing treatment (e.g., abstract; paragraphs [0007], [0056]).  Regarding curlers, Hullmann teaches that, in case that the aim of using the process is perming (curling), prior to application of the reducing agent or during the application of the reducing agent, even after the application of the reducing agent, hair is put on the curlers and the curlers are taken out prior to or during or after application of the oxidizing composition or after processing of the oxidizing composition;  the selection of the timing when the curlers are put and taken off from hair is very much dependent on the curling efficiency aimed (e.g., paragraph [0009]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include in the process of Watatani the steps of rinsing the hair after treatment with a composition comprising reducing agent, followed by putting on curlers, and taking off curlers before, during, or after treatment with a composition 
Regarding claims 3-5, Watatani exemplifies a ‘first-package cold wave composition’ comprising 7% ammonium  thioglycolate, adjusted to pH 6.5 (e.g., Examples).
Regarding claim 6, Watatani does not teach any addition of heat and/or heating device, and describes the compositions as ‘cold wave’ (e.g., Examples), and thus the ordinarily skilled artisan would envisage carrying the process at ambient temperature.
Regarding claim 7, Watatani teaches that, for the intermediate treatment, it is preferable to adjust the pH of the composition to 6-10, particularly 8-10 (e.g., col. 3, lines 3-5), which ranges overlap that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to adjust the pH within the ranges taught by Watatani, including values instantly claimed, with a reasonable expectation of success.
Regarding claims 8-10, Watatani teaches the intermediate treatment composition which serves to cleave mixed disulfides formed in the hair by a treatment with a first-
Regarding claim 11, it is noted that, while Watatani does not specifically teach a pH for its ‘second-package cold wave composition’, Hullmann teaches components comprising an oxidizing agent, such as sodium bromate, have a pH between 2 and 7 (e.g., paragraph [0055]), and thus it would be within the purview of the skilled artisan to observe and/or adjust the pH of the composition comprising sodium bromate taught by Watatani to within said range, with a reasonable expectation of success.
Regarding claim 12, Watatani exemplifies a ‘second-package cold wave composition’ comprising 5% sodium bromate (e.g., Examples).
Regarding claim 13, it is noted that, while Watatani does not specifically teach timing of curlers, Hullmann teaches taking curlers off from hair after the oxidizing composition is rinsed (e.g., paragraph [0088]), which is consistent with Watatani teaching in its Examples that the hair bundle is thoroughly washed with water, then “taken out of the glass tube” (e.g., col. 4, lines 56-57).
Regarding claim 14, Watatani teaches its intermediate compositions may comprise optional ingredients such as surfactants (e.g., col. 3, lines 16-19).
 
 


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watatani in view of Hullmann as applied to claims 1 and 3-14 above, and further in view of Green (US Patent 4,716,914).
The inventions of Watatani and Hullmann are delineated above (see paragraph 9, above).  Said references are silent with respect to the fibers being covered during the period the first and second aqueous compositions are left on the fibers.
However, covering the fibers during application of a reducing and/or alkalizing agent is already known. For example, Green teaches various hair treatment caps are known from the art (citing six patents), and also teaches a bonnet adapted to fit over the head of the wearer to retain the hair therein while the hair is disposed in permanent wave rods (curlers), wherein the bonnet also has spaced bores to allow for easy rinsing (e.g., col. 2, lines 5-14).   Additionally, the skilled artisan would recognize that the bonnet would keep in place the aqueous composition as well as the rods, allowing for better coverage of the aqueous composition.  Therefore, it would be within the purview of the skilled artisan to cover the hair during the period the first and second aqueous compositions are left on the fibers, with a reasonable expectation of success.


Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites, “The process according to claim 1, wherein hydrogen peroxide or bromate salt in the third aqueous composition are comprised at a concentration in the range of 0.1 to 10% by weight, calculated to the total of the third aqueous composition.”  While .  Appropriate correction is required.




Conclusion
No claims are allowed at this time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611